DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit” in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Paragraphs 0038-0043 of the specification as filed show examples of corresponding structure sufficient to perform the claimed function.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2010/0095232 to Ramsay et al in view of U.S. Patent Publication 2010/0238174 to Haub et al.
Referring to claim 1, Ramsay shows a data reproduction device for an industrial plant, the data reproduction device being connected to an input/output device that connects to devices constituting the industrial plant and a programmable logic controller that controls the devices (paragraph 0001, paragraph 0057), via a control network, the data reproduction device for the industrial plant being characterized in that it comprises: a processor to execute a program; and a memory to store the program which, when executed by the processor, causes the data reproduction device to serve as: a process data acquisition unit that acquires various pieces of process data output to the control network from the programmable logic controller and the input/output device (paragraph 0057, Figure 1, I/O 12); a process data storage unit that accumulates the various pieces of process data at each time (Historian Unit, storage 26, Figure 1).
Ramsay does not specifically show a first graph display processing unit that displays, on a first graph, a temporal variation of first process data accumulated in the process data storage unit, and moves a time range of data displayed on the first graph in accordance with a change of time pointed to by a first time cursor on the first graph; a second graph display processing unit that displays, on a second graph, a temporal variation of second process data accumulated in the process data storage unit, and moves a time range of data displayed on the second graph in accordance with a change of time pointed to by a second time cursor on the second graph; a time coordination unit that stores a time Ta pointed to by the first time cursor and changes a time pointed to by the second time cursor to the time Ta, and thereby causes the second process data 
The concept of having multiple linked graphs with shared axis where the cursor movement on one graph adjusts the view/cursor on the second graph is known from Haub.  Haub shows a first graph display processing unit that displays, on a first graph, a temporal variation of first process data accumulated in the process data storage unit, and moves a time range of data displayed on the first graph in accordance with a change of time pointed to by a first time cursor on the first graph (Abstract, Figure 2, Figures 3A-3D, paragraph 0008); a second graph display processing unit that displays, on a second graph, a temporal variation of second process data accumulated in the process data storage unit, and moves a time range of data displayed on the second graph in accordance with a change of time pointed to by a second time cursor on the second graph (Abstract, Figure 2, Figures 3A-3D, paragraph 0008); a time coordination unit that stores a time Ta pointed to by the first time cursor and changes a time pointed to by the second time cursor to the time Ta, and thereby causes the second process data of the same time as that of the first process data displayed on the first graph to be displayed on the second graph (abstract, paragraph 0008); and a data reproduction processing unit capable of reproducing the respective pieces of process data displayed on the first graph and the second graph in a coordinated manner (purpose of Haub).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the graph axis and cursor movement concepts shown in Haub to display/control the data received and stored in Ramsay because data display and control over shared axis graphs is the express purpose of Haub.   Ramsay shows monitoring large 
Referring to claim 5, Haub shows wherein the time coordination unit, in a case where the time Ta pointed to by the first time cursor continuously changes by an operation on the first graph, changes a time pointed to by the second time cursor to the time Ta in synchronization with a change of the time Ta, and thereby moves a time range of data displayed on the second graph in synchronization with a time range of data displayed on the first graph (Figures 3A and 3B and associated discussion in paragraph 0043).

Claims 3, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2010/0095232 to Ramsay et al in view of U.S. Patent Publication 2010/0238174 to Haub et al as shown above and further in view of U.S. Patent Publication 2012/0041576 to Mikkelsen.
With respect to what has been shown above, Ramsay/Haub does not show wherein the program causes the data reproduction device to serve as: an abnormal state acquisition unit that acquires abnormal state data of the industrial plant output from a monitor control device to the control network; an abnormal state storage unit that accumulates the abnormal state data at each time; and an abnormal state display processing unit that displays the abnormal state data accumulated in the abnormal state storage unit in an alarm list in chronological order, wherein the time coordination unit stores a time Tc of one piece of the abnormal state data selected from the alarm list, changes a time pointed to by the first time cursor to the time Tc, and thereby displays the first process data of the same time and the abnormal state data on the first graph and 
Furthermore, Ramsay/Haub does not show wherein the program causes the data reproduction device to serve as: an operation history acquisition unit that acquires operation history data of the monitor control device output from a monitor control device to the control network; an operation history storage unit that accumulates the operation history data at each time; and an operation history display processing unit that displays the operation history data accumulated in the operation history storage unit on an operation history list in chronological order, wherein the time coordination unit stores a time Td of one piece of the operation history data selected from the operation history list, changes a time pointed to by the first time cursor to the time Td, and thereby causes the first process data of the same time and the operation history data to be displayed on the first graph and the operation history list, and the data reproduction processing unit is capable of reproducing each piece of data displayed on the first graph and the operation history list in a coordinated manner.
Mikkelsen shows an operator terminal in a process control system for visualizing data.  Mikkelsen shows wherein the program causes the data reproduction device to serve as: an operation history or abnormal state acquisition unit that acquires operation history or abnormal state data of the monitor control device output from a monitor control device to the control network (paragraph 0057 – alarm and event data); an operation history and abnormal state data storage unit that accumulates the operation history data and abnormal state data at each time; and an operation history and abnormal state data display processing unit that displays the operation history data and abnormal state data accumulated in the operation history storage and abnormal state data unit on an operation history list in chronological order, wherein the time coordination 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of linking lists of events and alarms to associated data graphs as shown in Mikkelsen in the system of Ramsay/Haub as this allows the user to quickly view the specific data associated with an alarm or event and allows the operator “to make control or protection related decisions in a process control system” (paragraph 0001 of Mikkelsen).

Referring to claims 7 and 8, Mikkelsen shows wherein the time coordination unit, in a case where the time Tc of abnormal state data selected on the alarm list continuously changes by an operation on the alarm list, changes a time pointed to by the first time cursor to the time Tc in .


Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regard to claim 2, the prior art of record does not show the concept of “a graph definition file that defines a plurality of pieces of process data to be displayed on one graph, the pieces of process data being defined for each graph; a selected process data coordination graph display unit that, in a case where a name of the first process data displayed on the first graph is selected, on the basis of the graph definition file, displays a list of graphs that include the first process data” and then providing this data on a third graph in the same manner as shown in claim 1.

Conclusion
The prior art made of record and not relied upon shows:
U.S. Patent Publication 2018/0088541 to Sangi shows a plant control system with a PLC and interlocked elements.
U.S. Patent Publication 2011/0074597 to Koshiishi shows a monitoring and control system where data lists are linked to data graphs in order to find additional related data directly from a list.
U.S. Patent 7,509,238 to Dumler et al shows a water treatment plant for monitoring data received from the plant in a hierarchical manner.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117